          Case 2:19-cv-05006-JAT Document 42 Filed 04/15/21 Page 1 of 3



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    Jeremy Bridwell,                                  No. CV-19-05006-PHX-JAT
10                   Plaintiff,                         ORDER
11    v.
12    Ideal Cars LLC,
13                   Defendant.
14
15           Pending before the Court is Defendant Ideal Cars LLC’s Motion to Dismiss for
16   Failure to Prosecute (Doc. 41). Plaintiff Jeremy Bridwell has not responded, and the Court

17   now rules.
18   I.      BACKGROUND

19           On August 21, 2019, Plaintiff filed a complaint alleging that Defendant violated the

20   Truth in Lending Act—particularly, 15 U.S.C. § 1638(a)(5)—by improperly disclosing
21   information related to a car sale. (Doc. 1). In its answer, Defendant generally denied
22   Plaintiff’s allegations of misconduct and counterclaimed to recover the deficiency balance

23   of the vehicle loan. (Doc. 13 at 7). Plaintiff filed an answer and amended his complaint on

24   November 13, 2019, and Defendant filed an answer and amended counterclaim on

25   December 23, 2019. (Docs. 16, 20, 24).

26           The Court issued a Scheduling Order on November 13, 2019, which provided that
27   “all discovery, including depositions of parties, witnesses, and experts, answers to
28   interrogatories, and supplements to interrogatories must be completed by June 5, 2020.”
         Case 2:19-cv-05006-JAT Document 42 Filed 04/15/21 Page 2 of 3



 1   (Doc. 19 at 2). The parties initially participated in discovery (see Doc. 22–23, 25–27), and
 2   on May 28, 2020, they jointly moved to extend the discovery deadline by 60 days (Doc.
 3   28). The Court granted the motion and extended the deadline to August 4, 2020. (Doc. 29).
 4   On July 22, 2020, the parties filed a second joint motion to extend the discovery deadline
 5   (Doc. 30), and the Court extended the discovery deadline to October 5, 2020 (Doc. 31).
 6          On November 6, 2020, Plaintiff’s counsel filed a motion to withdraw in which
 7   counsel stated that they had been unable to contact Plaintiff since April 2020 (Doc. 34),1
 8   and the Court granted the motion on December 17, 2020 (Doc. 39). On January 6, 2021,
 9   Defendant moved to dismiss the case under Federal Rule of Civil Procedure (“Rule”) 41(b).
10   II.    DISCUSSION
11          Rule 41(b) provides that “[i]f the plaintiff fails to prosecute or to comply with these
12   rules or a court order, a defendant may move to dismiss the action or any claim against it.”
13   In determining whether a plaintiff’s failure to prosecute warrants dismissal pursuant to
14   Rule 41(b), the Court must weigh “(1) the public’s interest in expeditious resolution of
15   litigation; (2) the court’s need to manage its docket; (3) the risk of prejudice to the
16   defendants; (4) the public policy favoring disposition of cases on their merits; and (5) the
17   availability of less drastic sanctions.” Carey v. King, 856 F.2d 1439, 1440 (9th Cir. 1988)
18   (quoting Henderson v. Duncan, 779 F.2d 1421, 1423 (9th Cir. 1986)).
19          Here, the first three factors weigh in favor of dismissal. The Court has already
20   extended the discovery deadline twice in this case. Almost six months have passed since
21   the last deadline, and this case has shown no signs of moving forward since late April 2020.
22   Neither the public interest nor the Court’s need to manage its own docket would be
23   furthered by allowing the case to linger on with no plaintiff to prosecute it. Further,
24   Defendant has already had to incur attorney’s fees in defending this action, which Plaintiff
25   has seemingly abandoned. Although dismissing the case would prevent Defendant from
26   potentially recovering these attorney’s fees, Defendant’s motion makes clear that its
27   preference is to have the matter resolved. The fourth factor, as always, weighs against
28   1
      Plaintiff’s counsel originally filed a motion to withdraw on November 2, 2020, which the
     Court denied without prejudice for failing to comply with local rules. (Docs. 32, 33).

                                                 -2-
       Case 2:19-cv-05006-JAT Document 42 Filed 04/15/21 Page 3 of 3



 1   dismissal.
 2          The fifth and final factor also weighs in favor of dismissal. The Court has already
 3   ordered Plaintiff’s former counsel to attempt to contact Plaintiff, and these attempts were
 4   unsuccessful. (Doc. 36). Given that Plaintiff has not responded to counsel’s attempts or
 5   prior Orders from the Court, the Court finds that dismissal is the only remaining option.
 6   III.   CONCLUSION
 7          For the foregoing reasons,
 8          IT IS ORDERED that Defendant’s Motion to Dismiss for Failure to Prosecute
 9   (Doc. 41) is GRANTED. The Clerk of Court shall dismiss this action and Defendant’s
10   counterclaim with prejudice and enter judgment accordingly.
11          Dated this 15th day of April, 2021.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -3-
